J-A01011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.J.G., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.J.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 890 MDA 2021

                 Appeal from the Decree Entered June 21, 2021
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                             No(s): 1693 of 2020

    IN RE: D.D.G., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.J.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 891 MDA 2021

                 Appeal from the Decree Entered June 21, 2021
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                             No(s): 1694 of 2020


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: FEBRUARY 9, 2022

       Appellant K.J.S. (Mother) appeals from the decree1 granting the petition

of Lancaster County Children and Youth Services (the Agency) and




____________________________________________


1The orphans’ court issued a single decree listing both docket numbers. See
Decree, 6/11/21.
J-A01011-22



involuntarily terminating her parental rights to D.J.G. and D.D.G. (collectively,

the Children).2 We affirm.

        The orphans’ court set forth the following findings of fact:

        •   D.J.G. was born [in] April [of] 2018.     D.D.G. was born [in]
            February [of] 2015.

        •   The parents of the Children are [Mother] and [De.D.G.
            (Father)].

        •   The Children came into the Agency’s care on March 21, 2019.

        •   The concerns that caused the Children to be placed by the
            Agency were lack of supervision by Mother, drug use by
            Mother, and unstable housing.

        •   At the time of the adjudicatory hearing which entailed
            placement of the Children at that time, they were in the
            custody of Mother[,] and Father was incarcerated.

        •   Mother appeared as an unrepresented party at the disposition
            hearing held on April 25, 2019, as she failed to apply for court-
            appointed counsel and agreed to represent herself.

        •   At the disposition hearing, each parent was granted a child’s
            permanency plan with a primary permanency goal of
            reunification and a concurrent permanency goal of adoption.

        •   The goals on the child’s permanency plan for Mother were: (a)
            to remain free from drugs and misuse of alcohol; (b) to remain
            crime-free; (c) to learn and use good parenting skills; (d) to be
            financially stable in order to provide for herself and her
            child[ren]; (e) to obtain and maintain a home free and clear of
            hazards for herself and her child[ren]; and, (f) to maintain an
            ongoing commitment to her child[ren].

        •   On March 8, 2019, Mother tested positive for opiates,
            methamphetamine, and amphetamines, which was prior to the
            placement of the Children at the time of the adjudicatory
            hearing.

____________________________________________


2   This Court sua sponte consolidated Mother’s appeals on July 19, 2021.

                                           -2-
J-A01011-22


     •   The Agency made a referral [for Mother go to] to Family
         Alternatives for two drug and alcohol evaluation[s] but Mother
         failed to attend both appointments.

     •   Subsequently, the Agency referred Mother to the Naaman
         Center for a drug and alcohol evaluation and again Mother
         failed to attend [those] appointments.        This would have
         transpired after the disposition hearing held on April 25, 2019.

     •   Mother testified that she had a drug and alcohol evaluation by
         telephone during [the] COVID[-19 pandemic] but did not know
         the date and did not provide a name for the evaluator.

     •   Mother did not receive a report from the evaluator[.]

     •   Mother attended White Deer Run Rehabilitation for 27 days
         sometime in October of 2019[.]

     •   Mother was unsuccessfully discharged from White Deer Run
         because she was in a relationship with a patient. Mother stated
         the patient was her boyfriend.

     •   Subsequently, Mother was transferred to the Lebanon White
         Deer Run for completion of the program.

     •   Mother was only at the Lebanon White Deer Run for one day.
         Mother left because she did not like it there, so she failed to
         complete the program.

     •   Mother did not enroll in another drug and alcohol rehabilitation
         center.

     •   The caseworker reported [at the September 20, 2019
         permanency review hearing] that Mother continues to use
         methamphetamine at least once a week.

     •   At the review hearing held on August 26, 2020, the caseworker
         stated that she had spoken to Mother just one time. During
         the conversation, Mother told the caseworker that she was
         homeless. [Mother’s sole question to the Agency caseworker
         was to ascertain whether] her parental rights had been
         terminated.

     •   As of the time of the September 20, 2019, permanency review
         hearing, Mother had pending drug possession charges, was not
         employed, and was homeless.



                                     -3-
J-A01011-22


        •   [The Agency filed a petition for involuntary termination of
            Mother and Father’s3 parental rights on September 3, 2020.]
            At the time of the termination of parental rights hearing on
            April 22, 2021, Mother was in the Lancaster County Prison and
            she was not in compliance with the goal to remain crime-free.

        •   In the course of these cases, Mother never provided any proof
            to the Agency that she was employed or that she had stable
            housing.

        •   Mother failed to contact the Agency for a period exceeding six
            months which resulted in [the dependency court making] a
            finding of aggravated circumstances[4] against Mother on
            February 12, 2020. Mother’s visitation with the Children was
            suspended at that time and thereafter no further services were
            offered to Mother by the Agency.

        •   Mother did not attend the permanency review hearing held on
            August 26, 2020.

        •   Mother failed to appear for the permanency review hearing held
            on September 20, 2019.

        •   Mother did not visit with the Children after August 7, 2019.

        •   Mother never sent any cards or letters to the Children.

        •   Mother testified that she did not visit the Children in 2019
            because she did not have bus passes.

        •   Mother also testified that she believed her visits with the
            Children had been canceled because the resource mother told
            her so. However, the resource mother did not tell Mother that
            her visits were canceled, but rather that Mother needed to
            make arrangements with the Agency caseworker for visits.

        •   Mother sent a text message to the resource mother on January
            24, 2019. In her text message, Mother told the resource
____________________________________________


3 Father was served with notice of the April 22, 2021 termination hearing, but
failed to appear. N.T. Termination Hr’g, 4/22/21, at 4-5. The orphans’ court
also involuntarily terminated Father’s parental rights to Children. See Decree,
6/11/21. However, Father did not file an appeal.

4   See 42 Pa.C.S. §§ 6302, 6351(f)(9).


                                           -4-
J-A01011-22


           mother that she misses the Children and loves them but Mother
           did not ask to speak to them.

       •   Mother would call the resource mother and ask for money for
           a hotel room and for food.

       •   Mother claimed that D.D.G. repeatedly told the Children’s
           maternal grandmother that he wants to come live with Mother.
           However, the resource mother supervised all of the . . .
           maternal grandmother’s visits with the Children and D.D.G.
           never made the statements as Mother claimed but in fact
           D.D.G. stated that he wished to remain with the resource
           mother forever.

       •   The Children are placed together in a kinship home and the
           resource parents wish to adopt them.

       •   The Guardian ad litem[5] supports termination of the parental
           rights.

       •   The Children have bonded with the [resource] parents.

Orphans’ Ct. Op., 9/28/21, at 6-11 (citations omitted and formatting altered).

       The orphans’ court held a hearing on the petition to involuntarily

terminate Mother’s parental rights on April 22, 2021. Mother participated in

the hearing via the video conferencing application Lifesize. At the hearing,

the orphans’ court heard testimony from Robert Pratt, an Agency supervisor;

Tiffany Smith, an Agency caseworker; Mother; and the resource mother.


____________________________________________


5 Gina Carnes, Esq. served as GAL and represented both Children’s legal
interests and best interests at the termination hearing. During the hearing,
the GAL stated that there was no conflict in those interests, and the orphans’
court found that there was no conflict. N.T. Termination Hr’g at 36-37; see
also In re Adoption of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020) (stating
that where a GAL was appointed to represent both the child’s legal and best
interests, appellate courts may review sua sponte “whether the orphans’ court
determined that the child[ren]’s best interests and legal interests did not
conflict”).

                                           -5-
J-A01011-22



      On June 11, 2021, the orphans’ court issued a decree involuntarily

terminating Mother’s parental rights to the Children pursuant to Section

2511(a)(1), (2), and (b).

      Mother timely filed notices of appeal and statements of errors

complained on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).             The

orphans’ court filed a responsive opinion.

      Mother raises the following issues for our review:

      1. The Agency failed to prove by clear and convincing evidence
         under 23 Pa.C.S. [] 2511(a)(1) that Mother evidenced a settled
         purpose of relinquishing her parental claim to her children or
         has refused or failed to perform her parental duties for a period
         of six (6) months immediately preceding the filing of the
         petition when Mother at all times desired to exercise her
         parental claim to her children and was never provided the
         opportunity to perform her parental duties; the [orphans’]
         court also erred in determining it would be in the children’s best
         interest to terminate Mother’s parental rights.

      2. The Agency failed to prove by clear and convincing evidence
         under 23 Pa.C.S. [] 2511(a)(2) that Mother’s repeated and
         continued incapacity has caused her children to be without
         essential parental care, control or subsistence necessary for
         her children’s physical and mental well-being when Mother was
         never provided the opportunity to show the Agency that she
         did not have an incapacity and that she could provide essential
         parental care, control and subsistence necessary for the
         children’s physical and mental well-being.

Mother’s Brief at 5-6 (formatting altered).

      Our Supreme Court has explained that

      appellate courts must apply an abuse of discretion standard when
      considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if

                                      -6-
J-A01011-22


      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

      [T]here are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      This Court has explained:




                                      -7-
J-A01011-22


      Termination of parental rights is governed by section 2511 of the
      Adoption Act, [23 Pa.C.S. § 2511,] which requires a bifurcated
      analysis:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

                                   *    *    *

      This Court may affirm the trial court’s decision regarding the
      termination of parental rights with regard to any one subsection
      of section 2511(a).

In re M.T., 101 A.3d 1163, 1178-79 (Pa. Super. 2014) (en banc) (citations

omitted and formatting altered).

                            Section 2511(a)(2)

      We first address Mother’s challenge to the evidence supporting

termination under Section 2511(a)(2).        Mother’s Brief at 12-14.   Mother

contends that she does not have a repeated incapacity, and alternatively

claims that if she did, that incapacity did not cause the Children to be without

proper parental control. Id. at 13. Mother asserts that she is attempting to

remedy any incapacity she may have by attending rehab. Id. Mother noted

that she attended White Deer Run Rehabilitation for twenty-seven days out of

a thirty-day program. Id. at 14.




                                       -8-
J-A01011-22



      Mother also claims that she stopped attending visitation with the

Children because the resource mother told her that visitation had been

cancelled. Id. at 13-14. Mother explained that she will be looking for work

after she is released from prison and will be staying with her father (i.e., the

Children’s maternal grandfather). Id. at 13. Mother notes that she is free

from illegal substances, will stay on maintenance, and that maternal

grandfather can assist her with child care. Id.

      The Agency responds that Mother engaged in “pervasive and persistent

substance abuse[,] which resulted in her inability to provide safe housing,

income, food and clothing for herself and her children.” Agency’s Brief at 13

(formatting altered). The Agency also argues that Mother’s failure to remain

in contact with the Agency and her children was proof that Mother had no

intention to remedy the cause of her incapacity. Id. The GAL/Children’s legal

counsel did not file a brief.

      Section 2511(a)(2) states:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                   *    *    *

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for his
         physical or mental well-being and the conditions and causes of
         the incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent.

23 Pa.C.S. § 2511(a)(2).


                                       -9-
J-A01011-22


     To satisfy the requirements of [Section] 2511(a)(2), the moving
     party must prove (1) repeated and continued incapacity, abuse,
     neglect or refusal; (2) that such incapacity, abuse, neglect or
     refusal caused the child to be without essential parental care,
     control or subsistence; and (3) that the causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied. The
     grounds for termination are not limited to affirmative misconduct,
     but concern parental incapacity that cannot be remedied.

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citations and quotation

marks omitted).

     Further, this Court has explained:

     The grounds for termination of parental rights under Section
     2511(a)(2), due to parental incapacity that cannot be remedied,
     are not limited to affirmative misconduct.

        Unlike subsection (a)(1), subsection (a)(2) does not
        emphasize a parent’s refusal or failure to perform parental
        duties, but instead emphasizes the child’s present and
        future need for essential parental care, control or
        subsistence necessary for his physical or mental well-being.
        Therefore, the language in subsection (a)(2) should not be
        read to compel courts to ignore a child’s need for a stable
        home and strong, continuous parental ties, which the policy
        of restraint in state intervention is intended to protect. This
        is particularly so where disruption of the family has already
        occurred and there is no reasonable prospect for reuniting
        it.

     In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (internal citations
     and quotation marks omitted).

     Thus, while sincere efforts to perform parental duties, can
     preserve parental rights under subsection (a)(1), those same
     efforts may be insufficient to remedy parental incapacity under
     subsection (a)(2). Parents are required to make diligent efforts
     toward the reasonably prompt assumption of full parental
     responsibilities. A parent’s vow to cooperate, after a long period
     of uncooperativeness regarding the necessity or availability of
     services, may properly be rejected as untimely or disingenuous.



                                    - 10 -
J-A01011-22



In re Z.P., 994 A.2d 1108, 1117-18 (Pa. Super. 2010) (citations omitted and

formatting altered).

      Further, this Court has stressed that “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.”   Interest of D.R.-W., 227 A.3d 905, 914 (Pa.

Super. 2020) (citation omitted and formatting altered).

      Here, the orphans’ court addressed Section 2511(a)(2) as follows:

      Mother’s total lack of contact with the Agency and the Children
      (which led to the finding of aggravated circumstances against
      Mother) is indisputable proof that Mother had no intention of
      attempting to remedy the cause of her incapacity to parent. Her
      incapacity has caused the children to be without essential parental
      care and Mother has no intention of attempting to provide parental
      care.

      As discussed above, Mother’s pervasive and persistent substance
      abuse renders her incapable of parenting the Children. During the
      course of this case, Mother never obtained housing which was safe
      and secure for herself, let alone for the Children. Mother was
      unable to obtain a consistent income to provide food and clothing
      for herself and the Children. For nearly a full year after the
      Children were placed, Mother failed to take advantage of the
      services offered by the Agency to assist her in overcoming her
      parenting deficits. Mother is unable to provide the Children a
      nourishing environment for them to flourish and become
      productive members of society. The Agency proved grounds for
      the termination of Mother’s parental rights pursuant to 23
      Pa.C.S.[] § 2511 (a)(2) by clear and convincing evidence.

Orphans’ Ct. Op. at 16-17.

      Following our review, we find no abuse of discretion or error of law in

the orphans’ court’s conclusion that the Agency presented clear and

convincing evidence to support termination of Mother’s parental rights under


                                     - 11 -
J-A01011-22



Section 2511(a)(2). See S.P., 47 A.3d at 826-27; see also R.N.J., 985 A.2d

at 276.

      The record reflects that after Child was placed in kinship care in March

of 2019, Mother’s permanency plan goals were as follows: (1) to remain free

from drugs and misuse of alcohol; (2) to remain crime-free; (3) to learn and

use good parenting skills; (4) to be financially stable in order to provide for

herself and her children; (5) to obtain and maintain a home free and clear of

hazards for herself and her children; and, (6) to maintain an ongoing

commitment to her children. See N.T. Termination Hr’g at 9.

      With respect to drugs and alcohol, permanency supervisor Robert Platt

testified that Mother failed to attend several drug and alcohol evaluations that

the Agency had scheduled for her. See id. at 9-10. Although Mother testified

that she had obtained a drug and alcohol evaluation over the phone after the

start of the COVID-19 pandemic, she never obtained a copy of the written

evaluation report. See id. at 26-27. Mother testified she completed twenty-

seven days of a thirty-day drug rehabilitation program, but she left before

completing the program, after she was transferred to another facility and she

“did not like it here.” See id. at 30-31. The orphans’ court credited Mr. Platt’s

testimony that Mother had not addressed her drug and alcohol problem. See

id. at 10.

      Further, Mr. Platt testified that Mother had been arrested for drug

charges in 2019, and therefore, she had not met her goal to remain crime

free. See id. at 11. Additionally, Mother testified she that she pleaded guilty

                                     - 12 -
J-A01011-22



to providing false identification to law enforcement in February of 2021. See

id. at 35.

      Regarding the goal of financial stability, Mr. Platt explained that while

the Agency was supervising Mother’s case, Mother did not work with Family

Alternatives to obtain employment or assistance with transportation to look

for jobs. See id. at 11-12. Further, Mother did not provide the Agency with

proof of employment. See id. at 12. As for Mother’s goal to obtain housing,

Mother never provided the Agency with a lease for a residence. See id.

      Regarding visitation, Mr. Platt testified that Mother’s last visit with the

Children occurred on August 7, 2019. See id. Additionally, resource mother

testified that Mother participated in visitation with the Children through the

Agency for about one month. See id. at 41. Afterwards, Mother failed to

appear for visitation with the Children and the Agency stopped Mother’s in-

person visitation, but there was some phone contact between Mother and the

Children.    See id.   The dependency court eventually suspended Mother’s

visitation. See id. at 20.

      Mother claimed that in 2019, prior to the dependency court suspending

her visitation, resource mother told Mother that further visitation with the

Children was not permitted. See id. at 27-29. The orphans’ court credited

resource mother’s testimony that she never denied Mother visitation, but

rather informed Mother to contact Agency caseworkers to arrange visitation.

See id. at 41.




                                     - 13 -
J-A01011-22



      Under these circumstances, the record supports the orphans’ court’s

conclusion that Mother’s continued incapacity has caused the Children to be

without essential parental care and that the causes of that incapacity cannot

or will not be remedied. See C.M.K., 203 A.3d at 262; Z.P., 994 A.2d at

1117-18. Although we recognize that Mother attempted to complete at least

some of her child’s permanency plan goals, her efforts were insufficient to

preserve her parental rights under Section 2511(a)(2). See Z.P., 994 A.2d

at 1117 (stating that a parent’s “efforts may be insufficient to remedy parental

incapacity under [Section 2511(a)(2)]” (citation omitted)); see also E.A.P.,

944 A.2d at 82 (explaining that “the language in subsection (a)(2) should not

be read to compel courts to ignore a child’s need for a stable home and strong,

continuous parental ties,” particularly when “disruption of the family has

already occurred and there is no reasonable prospect for reuniting it”

(formatting altered)).

      Therefore, we discern no abuse of discretion by the orphans’ court in

determining that Mother’s conduct warrants termination under Section

2511(a)(2). See S.P., 47 A.3d at 826-27; see also R.N.J., 985 A.2d at 276.

Accordingly, Mother is not entitled to relief.   See M.T., 101 A.3d at 1179

(stating that we may affirm a termination order based on any subsection of

Section 2511(a)).

                              Section 2511(b)

      Mother also argues that the orphans’ court erred by terminating

Mother’s parental rights because no evidence was presented on how the

                                     - 14 -
J-A01011-22



termination would affect the Children.6            Mother’s Brief at 15-16.   Mother

contends that she loves her Children and is bonded with them.                   She

acknowledges the bond between the Children and the resource family, but the

Agency did not conduct a bonding assessment. Id. at 15. Mother argues

there was insufficient evidence in the record for the orphans’ court to “discern

the effect on the children of permanently severing the parental bond with

Mother.” Id. at 15-16 (citation omitted).

       The Agency responds that the orphans’ court correctly concluded that

because of the Children’s young age at the time of kinship placement, there

was no bond to break, and termination was in the best interest of the Children

so they could be adopted by the resource parents. Agency’s Brief at 13-14.

       Section 2511(b) provides:

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. . . .

23 Pa.C.S. § 2511(b).

____________________________________________


6 Mother did not include this issue in her statement of questions involved. See
Pa.R.A.P. 2116(a) (stating that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby”).
However, because this claim is encompassed in Mother’s overall challenge to
the termination proceedings, we decline to find waiver. See In re C.L.G.,
956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (addressing the trial court’s
analysis of Section 2511(b) despite the mother’s failure to present a challenge
under that subsection).

                                          - 15 -
J-A01011-22



      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.”

C.L.G., 956 A.2d at 1008 (citation omitted).

      The C.L.G. Court explained that regarding Section 2511(b):

      Intangibles such as love, comfort, security, and stability are
      involved when inquiring about the needs and welfare of the child.
      The court must also discern the nature and status of the parent-
      child bond, paying close attention to the effect on the child of
      permanently severing the bond.

      Moreover, [t]he court should also consider the importance of
      continuity of relationships to the child, because severing close
      parental ties is usually extremely painful. The court must consider
      whether a natural parental bond exists between child and parent,
      and whether termination would destroy an existing, necessary and
      beneficial relationship. Most importantly, adequate consideration
      must be given to the needs and welfare of the child.

Id. at 1009-10 (citations omitted and formatting altered).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). Further, the

existence of “some bond” between a parent and a child “does not necessarily

defeat termination of her parental rights.” Id. at 764. Rather, the question

is whether the bond between the parent and the child “is the one worth saving

or whether it could be sacrificed without irreparable harm to” the child. Id.

      Further, “[w]hen conducting a bonding analysis, the court is not

required to use expert testimony. Social workers and caseworkers can offer



                                     - 16 -
J-A01011-22



evaluations as well. Additionally, Section 2511(b) does not require a formal

bonding evaluation.” Z.P., 994 A.2d at 1121 (citations omitted).

      Here, the orphans’ court explained:

      The Guardian ad litem adamantly advocated for the Children. She
      maintained that the Children are flourishing in their kinship home,
      which is a permanent resource for the Children. The Children have
      little to recall about their Mother. If there is no bond to break,
      there will be no damage inflicted upon the Children. Termination
      of the parental rights is in the best interest of the Children.

Orphans’ Ct. Op. at 18.

      Based on our review of the record, we discern no basis to disturb the

orphans’ court’s finding that termination of Mother’s parental rights would best

serve the Children’s needs and welfare. See C.L.G., 956 A.2d at 1009-10.

      At the termination hearing, resource mother stated that D.D.G., the

older child, often refused to speak to Mother on the phone when she called.

See N.T. Termination Hr’g at 41. Resource mother also testified that D.D.G.

told her and her partner “all the time” how much he loves them, and that

D.D.G. has stated that he loves resource mother more than Mother. See id.

at 42.   About six months after the Children started living with resource

parents, D.D.G. stopped talking about his birth parents. See id. at 43-44.

Further, D.D.G. now refers to his birth parents by their first names and refers

to resource parents as “Mom” and “Dad.” See id. at 44.

      Additionally, the GAL stated that the Children are “very settled in with

this family, they’re bonded [with resource parents] and it is a kinship resource

and the older child is six and he does want to remain.” See id. at 37. D.D.G.

                                     - 17 -
J-A01011-22



told the GAL that he wants to stay where he is forever. See id. at 38. The

GAL explained that because the D.J.G. is four years old, she did not raise the

topic of his preferences with him. See id. at 37.

      Based on the foregoing, we conclude that the record supports the

orphans’ court’s finding that there was no bond between the Children and

Mother. See K.Z.S., 946 A.2d at 762-64. Likewise, the record supports the

orphans’ court’s finding that the Children are flourishing in the care of the

resource parents and that the termination of Mother’s parental rights served

the best interests of the Children. See C.L.G., 956 A.2d at 1009-10.

      Therefore, we discern no abuse of discretion by the trial court in applying

Section 2511(b). See S.P., 47 A.3d at 826-27. For these reasons we affirm

the orphans’ court’s decree as to Sections 2511(a) and (b).

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2022




                                     - 18 -